    Case 1:20-mc-00387-JGK-KHP Document 42 Filed 03/05/21 Page 1 of 13




AS/DGR/DAS
F. #2016R00467

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------X

MOHD NAJIB BIN ABD RAZAK,

                     Petitioner           Docket No. 20 Misc. 387 (JGK) (KHP)

       - against -

TIMOTHY LEISSNER and THE
GOLDMAN SACHS GROUP, INC,

                     Defendant.

---------------------------X




             REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF
                    THE GOVERNMENT’S MOTION TO STAY
       Case 1:20-mc-00387-JGK-KHP Document 42 Filed 03/05/21 Page 2 of 13




                                                 TABLE OF CONTENTS

PRELIMINARY STATEMENT .............................................................................................. 1

ARGUMENT ............................................................................................................................ 3

I. A STAY WILL AVOID SUBSTANTIAL PREJUDICE TO THE GOVERNMENT’S
   AND THE PUBLIC’S STRONG INTERESTS IN THE U.S. CRIMINAL CASES AND
   FURTHER THE COURT’S INTEREST IN JUDICIAL EFFICIENCY ........................... 3

II. A STAY WOULD NOT PREJUDICE PETITIONER’S INTERESTS IN LIGHT OF
    THE STATUS OF THE MALAYSIAN PROCEEDING .................................................. 7

III. A STAY IS CONSISTENT WITH THE CONSIDERABLE DISCRETION AFFORDED
     TO THE DISTRICT COURT BY SECTION 1782 ........................................................... 8

CONCLUSION ....................................................................................................................... 11




                                                                   i
Case 1:20-mc-00387-JGK-KHP Document 42 Filed 03/05/21 Page 3 of 13
Case 1:20-mc-00387-JGK-KHP Document 42 Filed 03/05/21 Page 4 of 13
Case 1:20-mc-00387-JGK-KHP Document 42 Filed 03/05/21 Page 5 of 13
Case 1:20-mc-00387-JGK-KHP Document 42 Filed 03/05/21 Page 6 of 13
     Case 1:20-mc-00387-JGK-KHP Document 42 Filed 03/05/21 Page 7 of 13




claiming there is no such risk of perjury or obstruction in this case. (Resp. 17-18). 2 But “[t]his

principle applies whether or not the litigant is actually a defendant in the parallel criminal

case.” F.D.I.C. v. Chuang, No. 85-CV-7468 (SWK), 1986 WL 3518, *1 (S.D.N.Y. Mar. 17,

1986) (citation omitted); see S.E.C. v. Blaszczak, No. 17-CV-3919 (AJN), 2018 WL 301091, at

*4 (S.D.N.Y. Jan. 3, 2018) (granting stay and explaining that “[e]ven where no such evidence is

present” suggesting that a party intends to “undermine the integrity of [a] criminal trial,” there is

a “strong public interest in vindication of the criminal law, [that] weighs heavily in favor of

granting a stay to assure the integrity of the criminal proceedings”).

                 More fundamentally, the fact that there are pending United States criminal cases

here distinguishes the instant Section 1782 Matter from the other Section 1782 proceedings cited

by Petitioner. He asserts that “in § 1782 proceedings with facts similar to this one, courts have

uniformly denied attempts to stay discovery,” citing HT S.R.L. v. Velasco, No. 15 Misc. 664

(RBW), 2015 WL 13759884 (D.D.C. Nov. 13, 2015), In re Application of Chevron Corp., 709 F.

Supp. 2d 283 (S.D.N.Y. 2010), and Nowaczyk v. Matingas, 146 F.R.D. 169 (N.D. Ill. 1993).

(Resp. 12-13). Petitioner states that “the common thread that runs through” these cases is that

they concern a foreign litigant seeking Section 1782 discovery for use in a foreign criminal

proceeding. (Resp. 13). But that is irrelevant. Rather, the relevant “common thread” is that

none of those cases involved a petitioner seeking to use Section 1782 to gather discovery about a

pending United States criminal matter. It is the collateral effects on the integrity of the U.S.

Criminal Cases—




       2
                 The government cites to Petitioner’s response in opposition to the requested stay
as “Resp. __.”


                                                  5
     Case 1:20-mc-00387-JGK-KHP Document 42 Filed 03/05/21 Page 8 of 13




             —that distinguish this Section 1782 Matter from those in Velasco, Chevron or

Matingas.

               As a Section 1782 petitioner, Petitioner is also distinguishable from the civil

litigants in the remaining cases on which he relies to oppose a stay. Unlike Petitioner, parties to

parallel actions who oppose a stay can point to their clear interest in obtaining the civil discovery

guaranteed to them by United States law. See, e.g., Fed. R. Civ. P. 26; Resp. Ex. C., S.E.C. v.

Chakrapani, No. 09 Civ. 325 (RJS) (S.D.N.Y.), Tr. 26:17–22 (denying a stay and noting “the

discovery in this case, in the civil proceeding, would be sort of a windfall to the criminal

defendants. And I suppose that might be true as a practical matter. I mean the fact is they would

be getting just what they’re entitled to in the civil case.”). By contrast, discovery under Section

1782 is discretionary, and relief can be denied entirely. See Intel Corp. v. Advanced Micro

Devices, Inc., 542 U.S. 241, 264 (2004) (“[A] district court is not required to grant a § 1782(a)

discovery application simply because it has the authority to do so.”). As such, in assessing

whether a stay is appropriate here, Petitioner’s interests in seeking discovery are not equivalent

to parties faced with parallel civil and criminal proceedings.

               Finally, as the government previously underscored, this Court has an independent

interest in staying the Section 1782 Matter to promote judicial efficiency, an interest Petitioner

ignores entirely. A parallel “civil case is likely to benefit to some extent from the criminal case

no matter its outcome.” S.E.C. v. Shkreli, No. 15-CV-7175 (KAM), 2016 WL 1122029, at *6

(E.D.N.Y. Mar. 22, 2016) (alterations and internal quotation marks omitted). The same benefits

will accrue here. Should witnesses and documents sought by Petitioner be presented as evidence

in the U.S. Criminal Cases, it would be public, readily available to Petitioner and provide




                                                  6
      Case 1:20-mc-00387-JGK-KHP Document 42 Filed 03/05/21 Page 9 of 13




immediate and valuable insight into whether the proposed defenses he seeks to buttress though

the Section 1782 Matter have any merit at all.

II.     A STAY WOULD NOT PREJUDICE PETITIONER’S INTERESTS IN LIGHT OF
        THE STATUS OF THE MALAYSIAN PROCEEDING

                Petitioner describes his position in the Malaysian Proceedings as “dire,” that he is

in a “‘race’ against the prosecutors” in the Malaysian Proceedings and that, “[i]n a word, time is

of the essence.” (Resp. 13-14). But the actual record of the Malaysian Proceedings paints a very

different picture.

                In support of this application, Petitioner submitted a transcript of a February 16,

2021 hearing in the Malaysian Proceedings, during which the status of the Malaysian

Proceedings, Section 1782 Matter and the instant request for a stay were all discussed at length.

(Resp. Ex. A (“Shafee Decl.”), Tab 1, Feb. 16, 2021 Hr’g Tr., Public Prosecutor v. Dato’ Sri

Mohd Najib Bin HJ Abd Razak (“Feb. 16, 2021 Razak Tr.”)). As Petitioner notes, the Malaysian

Proceedings are scheduled to last until at least the end of December 2021. (Shafee Decl. ¶ 12).

The discussion at the February 16, 2021 hearing suggests that schedule may even be optimistic,

as the presiding judge in the Malaysian Proceedings noted that trial “can only resume, if at all . . .

in May.” (Feb. 16, 2021 Razak Tr. 11:29-30 (emphasis added); Shafee Decl. ¶ 12).

                More importantly, the transcript of the February 16, 2021 hearing makes clear that

Petitioner has been expressly permitted to offer evidence from the Section 1782 Matter at a later

stage in the Malaysian Proceedings. With the full support of the Malaysian prosecutor, the

presiding judge in the Malaysian Proceedings explained that Petitioner would be given “every

opportunity” to recall witnesses upon the completion of the Section 1782 Matter, stating:

                As far as the US proceedings are concerned, I think, they can carry
                on unhindered. I will allow every opportunity and leeway for the
                defence to recall as and when the proceedings conclude with
                whatever revelations. So, that will not be an issue.


                                                  7
       Case 1:20-mc-00387-JGK-KHP Document 42 Filed 03/05/21 Page 10 of 13




(Feb. 16, 2021 Razak Tr. 12:33-37). Petitioner’s defense counsel in Malaysia understood that

statement clearly, noting in his sworn declaration to this Court that the presiding judge in

Malaysia “confirmed on the record that he would allow [Petitioner] to recall witnesses for further

testimony if relevant evidence was learned during the Section 1782 proceeding.” (Shafee Decl.

¶ 13).

               Despite the Malaysian court expressly stating that Petitioner would be permitted

to offer evidence at a later date in the Malaysian Proceedings, Petitioner argues that if the

Section 1782 Matter is stayed for any amount of time, it would doom his defense, which would

be “viewed as an afterthought” by the presiding judge in Malaysia who acts as the sole fact-

finder in the case. (Resp. 7; Shafee Decl. ¶ 10). This alleged concern is at odds with the fact that

Petitioner has already detailed for the presiding judge the defense he hopes to develop through

the Section 1782 Matter. (Feb. 16, 2021 Razak Tr. 2:1-8:2, 10:4-11:19). Even if that

hypothetical risk could be credited, the main prejudice to which Petitioner points this Court is the

potential that he will not be able to offer any evidence in the Malaysian proceeding if the Section

1782 Matter is stayed. But as set forth above, the Malaysian court has stated that it will allow

Petitioner to offer whatever evidence he may obtain from the Section 1782 Matter. Here, that

fact strongly undercuts his claim that a stay will cause him substantial prejudice.

III.     A STAY IS CONSISTENT WITH THE CONSIDERABLE DISCRETION AFFORDED
         TO THE DISTRICT COURT BY SECTION 1782

               Petitioner also argues that staying the Section 1782 Matter until resolution of the

U.S. Criminal Cases is against the public interest as it would “cut at [Section] 1782’s core

purposes” and contravene “congressionally enacted foreign policy.” (Resp. 23). Petitioner

misapprehends the purpose of Section 1782 and ignores the “considerable discretion” afforded




                                                  8
     Case 1:20-mc-00387-JGK-KHP Document 42 Filed 03/05/21 Page 11 of 13




the district Court to deny him relief entirely. Schmitz v. Bernstein Liebhard & Lifshitz, LLP.,

376 F.3d 79, 85 (2d Cir. 2004).

                “[T]he power to stay proceedings is incidental to the power inherent in every

court to control the disposition of the causes on its docket with economy of time and effort for

itself, for counsel, and for litigants.” Louis Vuitton Malletier S.A. v. LY USA, Inc., 676 F.3d 83,

96 (2d Cir. 2012). Section 1782 in no way limits that broad discretion, and the Court “may stay

or dismiss” a Section 1782 proceeding “[a]s part of its general power to administer its docket.”

Lufthansa Technik AG v. Astronics Corp., 553 F. App’x 22, 23 (2d Cir. 2014) (affirming stay of

Section 1782 proceeding and rejecting argument that Section 1782 limited district courts’

discretion to grant a stay).

                Petitioner frames the government’s request for a stay as an attempt to “curb [his]

rights under [Section] 1782,” and cites the interests of the Malaysian public in “promot[ing] due

process” as support for his discovery requests. (Resp. 24). As an initial matter, even if

Petitioner was denied Section 1782 discovery entirely in view of a countervailing interest in

protecting ongoing criminal proceedings, such a result would not be extraordinary. See, e.g.,

Schmitz, 376 F.3d at 84 (affirming the denial of Section 1782 petition and noting that German

authorities “expressed concerns that granting discovery would jeopardize [an] ongoing German

criminal investigation”); In re Petition of the Republic of Turkey for an Order Directing

Discovery From Hamit Cicek Pursuant to 28 U.S.C. § 1782, No. CV-19-20107, 2020 WL

4035499, at *10 (D.N.J. July 17, 2020) (denying Section 1782 petition given, among other

things, “the substantial overlap between the requested discovery . . . and the nature of

Respondent’s criminal charges” and “ongoing [foreign] criminal investigations”).




                                                 9
Case 1:20-mc-00387-JGK-KHP Document 42 Filed 03/05/21 Page 12 of 13
Case 1:20-mc-00387-JGK-KHP Document 42 Filed 03/05/21 Page 13 of 13
